2019-12-20 12:46 OsT - +1 52049342 42

 

UNITED STATES BANKRUPTCY COURT
DISTRICT GF NEW JERSEY

in Re: Case No.:. j Hee 3 > 7 7 2

David Lange | Chapter:
| Judge aN ld N Pala

 

 

 

 

CERTIF TCATION II IN SUPPORT OF DISCHARGE =

[, a fe Lane Ce , debtor in this case, certify as
foilows: i

t. AH payments required to. be made by me under my plan have been made and are: paid
in full.

2. “1 arn not required to pay domestic support obligations. -
Lilam required to pay domestic support obligations and I have paid all amounts

payable under court ordet or statute that were due on or before the date of this

certification.

i certify under ‘penalty of perjury that the above i is s true.

 

 

Date: | [2/ Zor} LF

Debior’s Signature

IMPORTANT:
* Each debtor in a joint case must file a separate Certification ia Support of Discharge,

* A discharge will not be entered for a debtor who fails to file a ¢ completed Certification in
Support of Discharge. .

ren Qi
